Gilfillan, C. J., and Dickinson, J.
We concur in the conclusion expressed in the foregoing opinion; but we would base the responsibility of the Plainview Company distinctly upon the following considerations : That company having procured the unauthorized execution and delivery to itself of these bonds, in form expressing the obligation of the town, and having negotiated the same so that they have thus come into the hands of parties who have enforced a recovery upon them, by proper action in a competent tribunal, the corporation is answerable for its own unauthorized acts, which have resulted in this injury to the town, unless this consequence — the recovery upon the bonds — is to be deemed too remote to afford a ground of legal liability. As respects the acts of the Plainview Company, this injurious consequence is not remote, but proximate. The damage suffered by the town consists in its being compelled to pay these bonds. But that is just what the Plainview Company must be deemed to have contemplated when it negotiated for, procured, and disposed of the bonds. No other purpose or object can be ascribed to it than that, either in its own hands, or in the hands of future holders, the bonds should be paid by the town voluntarily or by legal compulsion. One charged with responsibility for his own acts, resulting in injury to *517another, should not be heard to say that the injurious consequence is too remote to subject him to liability, if he actually contemplated that consequence, although others might not have anticipated sucha result. That the judgment, by which the liability of the town to pay the bonds has been conclusively established, was erroneous, does not make remote the damage thus resulting to the town, if this result— the enforcement of the bonds — was within the purpose of the company when it procured and negotiated them as the obligations of the town. It is argued that the company could not have anticipated an erroneous decision, and should not be held liable for the consequences of such a decision. Probably it did not anticipate or suppose that an adjudication holding the town obligated to pay the bonds would be erroneously made, for it may have supposed the bonds to be valid and rightfully enforceable; but the fact that it did not suppose that such an adjudication would be erroneous, does not make remote the damage complained of. It is proximate, and liability follows because the company procured and negotiated these unauthorized securities as the obligations of the town, to be enforced as such, and because they have been so enforced in a court having jurisdiction, as the corporation anticipated they would be.
Mitchell, J., dissents.